DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 24-30, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peltier (US 20090326414 A1 – cited in IDS) in view of Mueller (US 20040260201 A1 – cited previously). 

For claim 1, Peltier teaches  A specimen collection device [1], comprising: 
a handle [2] having a proximal end [furthest from 4] and a distal end [nearest 4];
a shaft [8] slidably disposed within the handle, the shaft having a proximal end [furthest from 4] and a distal end [nearest 4];
a brush head [3] comprising a first platform [4] coupled to the distal end of the handle and a second platform [8] coupled to the distal end of the shaft, the first platform and the second platform each substantially perpendicular to the distal end of the handle [4-5] extending distally from each platform and configured to collect cellular material; [shown in sole figure]. 

Peltier fails to teach a plunger within the handle to uncouple the first and second platforms with a trigger mechanism.  However, consider that Peltier does generally contemplate making the components detachable per ¶16. 
Mueller teaches a specimen collection device [entire disclosure – see at least Figs. 6A-7B] comprising a plunger [422] disposed within a handle [434] and connected to a trigger mechanism [418] comprising a latch or a magnet [418 is a well and reasonably a form of a latch (where claw 418 interfaces with recesses 417 as a latch)] which is configured to expel a shaft [412] from the handle [434] [shown in Figs 6B-A].
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the detachable first and second platforms of Peltier (i.e., per Peltier ¶16) to incorporate the plunger and latch mechanism of Mueller in order to ensure control of the device during collection while still facilitating ease of detachment (i.e., for preserving the sampling portion of the brush as per Peltier ¶14 and ¶18).  As motivated by Mueller ¶¶2-7 and ¶¶26-30.

For claim 4, Peltier teaches  The specimen collection device of claim 1, wherein the cellular material comprises whole cells, partial cells, or nucleic acids. [e.g., see at least ¶¶1-6; more generally, the brush of Peltier is capable of collecting all of whole cells, partial cells, and/or nucleic acids].  

For claim 24, Peltier teaches  The specimen collection device of claim 1, wherein the first platform is affixed to the handle. [shown in sole figure]. 

For claim 25, Peltier teaches  The specimen collection device of claim 1, wherein when the first platform and the second platform are coupled together, one of the first platform or second platform surrounds the other the first platform or the second platform. [shown in sole figure]. 

For claim 26, Peltier teaches  The specimen collection device of claim 1, wherein when the first platform and the second platform are coupled together, and the first platform and the second platform are oriented side-by-side. [shown in sole figure]. 

For claim 27, Peltier teaches  The specimen collection device of claim 1, wherein when the first platform and the second platform are coupled together, the protrusions of one of the first platform or the second platform extend distally farther than the protrusions of the other of the first platform or the second platform.  [shown in sole figure where 5 extends past 4]. 

For claim 28, Mueller teaches  (in the motivated combination of claim 1) The specimen collection device of claim 1, wherein the plunger is adjacent to the shaft within the handle, and wherein the plunger is configured to expel the shaft from the handle. [412 adjacent to 424 per Figs. 6A-B].  As motivated in claim 1. 

For claim 29, Mueller teaches  (in the motivated combination of claim 1) The specimen collection device of claim 28, further comprising a rail connected to the plunger, the rail slidably connected to the handle. [e.g., a proximal portion of 424 such as 424 proximal of 422 can be a rail].  As motivated in claim 1. 

For claim 30, Peltier teaches  A specimen collection device [1], comprising: 
a handle [2] having a proximal end [furthest from 4] and a distal end [nearest 4];
a first collection region [4] comprising a base [base on which bristles are fastened in sole figure] coupled to the distal end of the handle in a substantially perpendicular arrangement; [shown in sole figure]; 
and a second collection region [5] comprising a foundation [distalmost surface of 8] coupled to the distal end of the plunger in a substantially perpendicular arrangement; [shown in sole figure]; 
wherein the first and second collection regions comprise protrusions on the base and the foundation extending distally and configured to collect cellular material. [shown in sole figure]. 

Peltier fails to teach a plunger within the handle to uncouple the first and second platforms with a trigger mechanism.  However, consider that Peltier does generally contemplate making the components detachable per ¶16. 
Mueller teaches a specimen collection device [entire disclosure – see at least Figs. 6A-7B] comprising a plunger [422] disposed within a handle and connected to a trigger mechanism [418] comprising a latch or a magnet [418 is a well and reasonably a form of a latch (where claw 418 interfaces with recesses 417 as a latch)] connectable to the handle [434] which is configured to expel a shaft [412] from the handle [434] [shown in Figs 6B-A].
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the detachable first and second platforms of Peltier (i.e., per Peltier ¶16) to incorporate the plunger and latch mechanism of Mueller in order to ensure control of the device during collection while still facilitating ease of detachment (i.e., for preserving the sampling portion of the brush as per Peltier ¶14 and ¶18).  As motivated by Mueller ¶¶2-7 and ¶¶26-30.

For claim 33, Mueller teaches  (in the motivated combination of claim 1) The specimen collection device of claim 1, wherein the plunger can be activated by pressing a button, activating a spring mechanism, or sliding a rail. [Figs. 6A-B of Mueller have each a button, a spring, and a sliding rail (shown in operation)].  As motivated in claim 1.

For claim 34, Peltier teaches  The method of claim 1, wherein the bristles of the brush head form an oblong, conical, trapezoidal, fan-shaped, pointed, or square shape. [shown in sole figure]. 

For claim 35, Peltier fails to teach the protrusions comprise protrusions made from one or more of plastic, nylon, rubber, wood, or medical-grade polymer.  However, Examiner takes official notice that at least plastic, nylon, rubber, and/or medical-.   

Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791